Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments filed after non-final office action on December 2, 2020 are acknowledged and entered.  Claims 2-3, 5-15, 17-20, 22 and 24-29 were previously cancelled.  Claims 1, 21 and 23 were previously amended.  Claims 1, 4, 16, 21 and 23 are pending in the instant application.  

Election/Restrictions
The restriction requirement was deemed proper and made FINAL previously. Claims 1, 4, 16 and 23 are/remain withdrawn from consideration as being drawn to non-elected invention.  Claim 21 is examined on the merits of this office action. 

Declaration under 37 C.F.R. 1.132
The declaration filed under 37 CFR 1.132 filed December 2, 2020 is insufficient to overcome the rejection of claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Madsen (WO1999043708 A1) in view of Larsen (US20110245165 A1, cited previously) as set forth in the last Office action because:  Applicant argues unexpected results regarding Ex4-K(cap) (Full length Ex4 attached to caprylic acid) has lower activity than Ex4(1-32)K-cap (see table 1).  Applicants further argue that in vivo studies, Table 2 and Figure 2 both show the area under the curve (AUC) blood glucose following administration of Ex4(1-32)K-cap was decreased as compared to Ex4K-cap.  Figure 2 shows that Ex4, Ex4(1-32)K-cap and Ex4-K-Cap all had decreased glucose levels compared to vehicle and a more significant decrease in the groups with Caprylic acid.  
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that Applicants are missing a critical comparison in Tables 1-2 and Figure 1, comparison to Exendin-4 1-30/1-32 without fatty acid conjugation.  To truly understand if any unexpected properties are present due to conjugation of Ex-4 1-30/1-32 to the specific fatty acids, a comparison of activity should be assessed between Exendin-4 1-30/1-32 and the Ex-4 1-30/1-32 fatty acid conjugates.  MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." Furthermore, the data provided is not comparing the compounds of the closest prior art which is Exendin-4 (1-30) and Ex4 (1-31) (see MPEP 716.02(e)).  Nevertheless, based on the teachings of Madsen, it is not unexpected that the truncated Exendin-4 encompassed by instant claim 21, would have anti-diabetic activity including reducing glucose levels efficiently and treating diabetes.  Furthermore, to determine unexpected results or superior properties a comparison should be done with the closest prior art and compounds commensurate in scope with the instant claims (i.e. truncated Exendin-4 with 7-9 amino acids truncated and conjugation to valeric, caprylic and capric acids).  Furthermore, it doesn’t appear that there is a statistical difference between the area under the curve (blood glucose) between Ex4(1-32)K-cap and Ex4K-cap (standard error bars overlap).   MPEP 716.02(b) states that “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Applicants should confirm whether an analysis was done between all of the groups and if there was a statistical difference between Ex4(1-32)K-cap and Ex4K-cap.  This argument also applies to Figure 2 as it appears that statistical difference indicated is between each group and the vehicle.  Again, there doesn’t appear to be a statistically significant difference between Ex4(1-32)K-cap and Ex4K-cap.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 21 remains rejected under 35 U.S.C. 103 as being unpatentable over Madsen (WO1999043708 A1) in view of Larsen (US20110245165 A1, cited previously).
Madsen teaches of an exendin derivative comprising a lipophilic substituent attached (see claims 47-48) to the C-terminus (see 50).  Madsen further teaches wherein the exendin derivate comprises amino acids 1-31 of exendin -4 (see claim 82, wherein X is P).  Madsen teaches wherein the lipophilic moiety is attached via a spacer including a dipeptide comprising gly-lysine (see claims 61-63).  Madsen teaches wherein the lipophilic group is an acyl group which comprises C8 (Caprylic), C10 (capric), C12, C14, C16, C18, C20,  C22 and C24 (see claim 68-69).  Madsen teaches wherein the Exendin derivative is in a pharmaceutical composition for treatment of diabetes (see claims 86-88, 91).  Madsen teaches that the Exendin derivatives of the invention have a protracted profile for the treatment of diabetes (see claims 88-90, see Title and page 32, lines 14-16). 

However, Madsen does teach that “The exendin polypeptides disclosed include HGEGTFTSDLSKQMEEEAVRLFIEWLKNGGX; wherein X = P or Y, and HX1X2GTFITSDLSKQMEEEAVRLFIEWLKNGGPSSGAPPPS; wherein X1X2 = SD (exendin-3) or GE (exendin-4)). According to this document the insulinotropic effect of these polypeptides is greater than that attainable by administration of GLP-1.  The exendin-3 and -4 and fragments are useful in treatment of diabetes mellitus (types I or II) and prevention of hyperglycaemia. They normalize hyperglycaemia through glucose- dependent, insulin-independent and insulin-dependent mechanisms. These insulinotropic peptides are more active than GLP-1. Exendin-4 is specific for exendin receptors, i.e. it does not interact with vasoactive intestinal peptide receptors” (see pages 31-32, bottom of 31 into top of page 32).
Larsen teaches truncated exendin-4 analogues with a lysine added to the c-terminus and attachment of the fatty acid palmitoyl (see SEQ ID Nos: 107-110 for example) for treatment of diabetes (see column 15, second paragraph and claim 1).  Larsen teaches wherein the fatty acid comprise CH3(CH2)nCO wherein N is preferably 4-24 which would encompass valeric acid (C5), caprylic (C8) and capric (C10) fatty acids (see paragraph 0034, lines 6-10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to attach a fatty acid via an added c-terminal lysine reside (as taught by Larsen and Madsen) to the truncated exendin-4 1-31 analogue of Madsen for treatment of diabetes.  One of ordinary skill in the art would have been motivated to do so given that Exendin-4 1-31 has antidiabetic activity (normalizing glucose levels), has greater activity than the native peptides and conjugation to a fatty acid would maintain a glucose lowering effect with a longer half-life (longer protracted profile).  There is a reasonable expectation of success given that Madsen teaches that Exendin-4 1-31 has anti-diabetic effects (lowering glucose levels) and Larsen specifically discloses conjugating a fatty acid to exendin-4 for treatment of diabetes at the c-terminus and to a lysine residue.  There is further reasonable expectation of success 
Furthermore, it would have been obvious to try using a c-terminal lysine for attachment of the fatty acid to the exendin-4 analogue of Madsen given that it is well-known in the art for that purpose and has been shown to effectively link fatty acids with lack of interference of the activity of the peptide.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
Thus, use of a c-terminal lysine residue as linker to Fatty acids, is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Furthermore, it would have been obvious to try using capric acid and caprylic acid as the fatty acid to be conjugated to Exendin-4 1-31.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number (i.e. any one of C8 (Caprylic), C10 (capric), C12, C14, C16, C18, C20,  C22 and C24 fatty acids) identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
Thus, use of caprylic and capric acids as the fatty acid is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Applicant’s arguments
Applicant argues unexpected results regarding Ex4-K(cap) (Full length Ex4 attached to caprylic acid) has lower activity than Ex4(1-32)K-cap (see table 1).  Applicants further argue that in vivo studies, Table 2 and Figure 2 both show the area under the curve (AUC) blood glucose following administration of Ex4(1-32)K-cap was decreased as compared to Ex4K-cap.  Figure 2 shows that Ex4, Ex4(1-32)K-cap and Ex4-K-Cap all had decreased glucose levels compared to vehicle and a more significant decrease in the groups with Caprylic acid.  
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that Applicants are missing a critical comparison in Tables 1-2 and Figure 1, comparison to Exendin-4 1-30/1-32 without fatty acid conjugation.  To truly understand if any unexpected properties are present due to conjugation of Ex-4 1-30/1-32 to the specific fatty acids, a comparison of activity should be assessed between Exendin-4 1-30/1-32 and the Ex-4 1-30/1-32 fatty acid conjugates.  MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." Furthermore, the data provided is not comparing the compounds of the closest prior art which is Exendin-4 (1-30) and Ex4 (1-31) (see MPEP 716.02(e)).  Nevertheless, based on the teachings of Madsen, it is not unexpected that the truncated Exendin-4 encompassed by instant claim 21, would have anti-diabetic activity including reducing glucose levels efficiently and treating diabetes.  Furthermore, to determine unexpected results or superior properties a comparison should be done with the closest prior art and compounds commensurate in scope with the instant claims (i.e. truncated exendin-4 with 7-9 amino acids truncated and conjugation to valeric, capric or caprylic acid).  Furthermore, it doesn’t appear that there is a statistical difference between the area under the curve (blood glucose) between Ex4(1-32)K-cap and Ex4K-cap (standard error bars overlap).   MPEP 716.02(b) states that “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Applicants should confirm whether an analysis was done between all of the groups and if there was a statistical difference between Ex4(1-32)K-cap and Ex4K-cap.  This argument also applies to Figure 2 as it appears that statistical difference indicated is between each .

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/E.R.D/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        
/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654